                Case 2:21-cv-00670-JLR Document 18 Filed 08/10/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          JULIE LUM,                                       CASE NO. C21-0670JLR

11                                 Plaintiff,                ORDER
                    v.
12
            GREAT-WEST LIFE & ANNUITY
13
            INSURANCE COMPANY,
14
                                   Defendant.
15
            Before the court is Plaintiff Julie Lum, D.M.D.’s unopposed motion to amend her
16
     complaint. (Mot. (Dkt. # 17). 1) Dr. Lum filed her original complaint in this action on
17
     May 21, 2021. (Compl. (Dkt. # 1).) She asserted claims for breach of contract,
18
     violations of Washington’s Insurance Fair Conduct Act and Consumer Protection Act,
19

20          1
                Although Dr. Lum states in the caption of her motion that it is unopposed, she makes no
     express representations that she discussed the amendments with opposing counsel or that
21
     opposing counsel agreed not to oppose the motion. (See generally Mot.) Because Dr. Lum may
     file a first amended complaint as of right, however (see infra), she does not require opposing
22   counsel’s consent to amend her complaint.


     ORDER - 1
              Case 2:21-cv-00670-JLR Document 18 Filed 08/10/21 Page 2 of 3




 1   breach of the implied covenant of good faith and fair dealing, and declaratory judgment

 2   arising from Defendant Great-West Life & Annuity Insurance Company’s (“Great-

 3   West”) denial of her claim for disability insurance benefits. (See generally id.)

 4          On July 23, 2021, Great-West moved to dismiss Counts II, III, and IV of Dr.

 5   Lum’s complaint. (See MTD (Dkt. # 12).) Great-West argued, in relevant part, that the

 6   court must dismiss Dr. Lum’s claims for violations of Washington statutes, breach of the

 7   implied covenant of good faith and fair dealing, and declaratory judgment because

 8   Illinois law, rather than Washington law, governs the disability insurance policy at issue

 9   in this case. (See generally id.)

10          Dr. Lum now moves the court for leave to file a first amended complaint. (See

11   generally Mot.) She asserts that she was unaware that Great-West had applied Illinois

12   law in dismissing her claim for benefits and that she has now properly repleaded her

13   claims under Illinois law. (Id.; see also Redlined FAC (Dkt. # 17-2).)

14          Under Federal Rule of Civil Procedure 15(a)(1)(B), a party may amend its

15   complaint once as a matter of course within 21 days after service of a responsive pleading

16   or 21 days after service of a motion under Federal Rule of Civil Procedure 12(b). Fed. R.

17   Civ. P. 15(a)(1)(B). Here, Dr. Lum has not previously amended her complaint, and she

18   seeks to amend her complaint within 21 days of Great-West’s service of its motion to

19   dismiss under Federal Rule of Civil Procedure 12(b)(6). (See generally Dkt.; see MTD.)

20   Thus, Dr. Lum is entitled to amend her complaint once as a matter of course and is not

21   required to seek the court’s leave to amend.

22


     ORDER - 2
              Case 2:21-cv-00670-JLR Document 18 Filed 08/10/21 Page 3 of 3




 1         For the foregoing reasons, the court STRIKES Dr. Lum’s motion to amend (Dkt.

 2   # 17) and ORDERS her to file her amended complaint within five (5) days of entry of

 3   this order. In addition, the court STRIKES Great-West’s motion to dismiss (Dkt. # 12)

 4   without prejudice to filing a renewed motion after Dr. Lum files her amended complaint.

 5         DATED this 9th day of August, 2021.

 6

 7                                             A
                                               JAMES L. ROBART
 8
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
